COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  JUAN ARELLANO,                                  §               No. 08-18-00097-CR

                        Appellant,                §                 Appeal from the

  v.                                              §           Criminal District Court No. 1

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                   §               (TC# 20150D05071)

                                              §
                                            ORDER

        Appellant, by and through his appointed trial attorney, Fernando Chacon, filed notice of
appeal on June 7, 2018, and the trial court certified that Appellant has a right to appeal. The
reporter’s record was due to be filed on July 27, 2018, but it has not been filed. On August 6,
2018, Angie Morales, Official Court Reporter for Criminal District Court No. 1 of El Paso County,
notified the Court that she has not filed the record because Mr. Chacon has not filed a written
request for the reporter’s record. She additionally states that Mr. Chacon is not on the appointment
wheel for appellate cases. Thus, it is the Court’s understanding Mr. Chacon is not eligible to be
appointed to represent Appellant on appeal. According to the letter, the trial court asked Mr.
Chacon to file a motion to withdraw so that the court can appoint new counsel for Appellant, but
Mr. Chacon has not filed the motion to withdraw. As a result, this appeal has been delayed.

        It is therefore ORDERED that Mr. Chacon file a motion to withdraw in this Court unless
he has been retained to represent Appellant on appeal or he intends to represent Appellant pro
bono. If Mr. Chacon has been retained or he intends to represent Appellant pro bono, he shall
notify the Court in writing immediately. Upon receipt of the motion to withdraw, the Court will
notify the trial court so that new counsel can be appointed for Appellant. The motion to withdraw
is due to be filed in this Court no later than August 17, 2018.

       IT IS SO ORDERED this 7th day of August, 2018.


                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.